Title: VIII. Sales of Slaves Imported in The Prince of Wales, [September–December 1772]
From: Wayles,Randolph
To: 



[Sep.-Dec.1772]


 
 
 
 
 
 
 

Purchasers Names
Men
Wom.
Boys
Girls
Numr.




Thomas Mann Randolph
9

1

 10
 437



Richard Daves Hines
1



1
  43



Richard Baugh
1



1
  43



John Harmer Esqr
 10



10
 442



Henry Anderson
2



2
  86



Daniel Price
2



2
  86



Thomas Harris
2
1


3
 131



William Byram
1
1


2
  88



John Radford Junr.

1

1
2
  83.14.6



Richard Stith

1


1
  43
 1482.14.6


Daniel Lawrence Hylton
2



2
  86



Samuel Phelps

1

1
2
  84



[Jo]hn Green


1

1
  41



Richard Allen
1
1


 2
  86



James Wilkins



1
1
  37.162 ¾



Robert Walker
4
3


7
 301



Isham Smith
2
1


3
 129



Arch Austin
2



2
  86



Richd Radford
1
1


2
  86
  936.162.2 ¾


Bartho. Dandridge
4
8


12
 200.9



John Loftin
1



1
  43



Thomas Johns
1
1


2
  86



Haley Blaton

1


1
  43



Caleb Davis
1



1
  45



Arch Mitchell
1
1


2
  86



Edward Hatcher
1
1


2
  88



Thomas Evans



1
1
  42
  633.9


John Hawkins
29
18


47
1565.2



Wilson Miles Cary
3



3
 131.2.6 ¾



Jeremiah Ellington
2



2
  87.8.4 ¼



Walter King Esqr.
 6
 4


10
 430



Daniel Weisiger & Co.
 4
 3
1

8
 293.14




William Robinson
 1



1
  43



William Henderson
1



1
  43



James De’Sear
1



1
  41.19.2
 2635.6


William Aylett
 12
 8


 20
 700.



William Murray
5
5


10
 367.2.6



William Fleming
1
1


2
  83.18.4



John Jas. Woodfin



1
1
  34.19.3 ¾



John Rowland & Co.
5
5


10
 350



William West



1
1
  31.9.4
 1567.9.5 ¾


Hugh Montgomery
 22
 10


 32
 972



John Marr



3
3
 110. 8 ¼



Duncan Rose & Co.
10
23


33
 807.13.6



James Johnson

1


1
  45.9.1



John Harris

2


2
  88.2.3
 2023.5.



151
 103
 3
 9
 266
£
  9279. 9 ¾


Commissions on £9279. 9 ¾ at 8 ⅌ Ct.
   742.6.4


 







Nett proceedsExam’d
£8536.14.5 ¾


Virginia 30th. Decr. 1772.Errors Excepted ⅌J WaylesRichard Randolph









